Citation Nr: 0904231	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-24 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

The Board notes that after the case was certified on appeal 
to the Board, the veteran submitted an additional statement 
on his behalf without a waiver.  The evidence received is 
cumulative and redundant of evidence previously considered by 
the RO. Therefore, a remand for consideration of this 
evidence by the originating agency is not required. 


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
and participated in combat. 

2.  A diagnosis of PTSD is not shown; the veteran's 
psychological disorder, diagnosed as depression, not 
otherwise specified, is unrelated to traumatic combat 
experiences in the Republic of Vietnam. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

In this case, the veteran alleges that he suffers from PTSD 
due to witnessing the effects of a mortar attack on his unit 
during his service in the Vietnam War.  Although the Board 
accepts the veteran's statements as to his claimed stressor, 
his claim must fail because the weight of medical evidence 
fails to show a current diagnosis of PTSD.  

Although the veteran's stressor of having been subjected to a 
mortar attack in Vietnam was verified by service records and 
unit histories, the evidence nonetheless shows that his 
psychological disability is unrelated to service.  The Board 
recognizes that he was initially diagnosed with PTSD in 
August 2007 following a positive PTSD screen and has been 
receiving VA outpatient treatment for associated symptoms.  
However, in a September 2008 VA PTSD examination, it was 
determined that his psychological symptoms were not 
necessarily consistent with PTSD.  Rather, because the 
diagnostic testing suggested some exaggeration of symptoms, 
the VA examiner opined that it was "less likely than not 
that the veteran actually meets [the] criteria for PTSD 
related to the reported stressors from Vietnam."  

Rather, the September 2008 VA examiner specifically noted 
that the veteran's primary issue was depression, which was 
related, in part, to the bad decisions he had made over the 
years due to his past alcohol abuse.  As a contributing 
factor, the examiner noted that he also displayed signs of a 
personality disorder, which emerged later in life and also 
negatively impacted his social relationships. 

As a result of the September 2008 interview, mental status 
examination, review of the records, and psychological testing 
conducted in conjunction therewith, the VA examiner issued 
Axis I diagnoses of depression, not otherwise specified, 
gambling addition, and alcohol abuse, in reported admission.  
Additionally, for Axis II, he was diagnosed with a 
personality disorder, not otherwise specified, with passive-
aggressive narcissistic and antisocial traits.  Importantly, 
however, the VA examiner found that a diagnosis of PTSD was 
not warranted, despite confirmation of the alleged in-service 
stressor of having been subjected to a mortar attack in 
Vietnam.

Where, as in this veteran's case, there is an apparent 
difference of medical opinion, the United States Court of  
Appeals for Veterans Claims (Court) has stated that "[i]t is 
the responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 467, 470-71 
(1993).  

In this case, the Board places higher probative value on 
September 2008 VA medical opinion than on the VA treatment 
reports that reflected an initial diagnosis of PTSD.  While 
the September 2008 VA examiner reviewed service treatment 
records and the veteran's pertinent medical history, there is 
no indication that VA medical personnel had access to this 
information at the time of his initial diagnosis in August 
2007 or during subsequent treatment reports.   

Further, the VA treatment reports purporting a diagnosis of 
PTSD lacked a medical opinion on the issue of whether his 
current disorder was related to service, whereas the 
September 2008 VA examination provided well-supported reasons 
and bases for finding that his symptoms were "less likely 
than not" attributable to PTSD and related to his identified 
in-service stressors.  

After carefully reviewing all the evidence on file, the Board 
finds that weight of the medical evidence does not associate 
veteran's symptoms with a diagnosis of PTSD.  Specifically, 
the VA treatment reports are found to be of lesser probative 
value than the September 2008 VA PTSD examination, which 
concluded that his symptoms were not indicative of a 
diagnosis of PTSD. 

The Board recognizes that the veteran is competent to report 
psychiatric symptomatology he experiences as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Therefore, as a lay person, he is not 
competent to testify as to whether he has a current diagnosis 
of PTSD.  

For the reasons set forth above, the Board finds that the 
weight of the evidence demonstrates that the veteran does not 
have a currently-diagnosed disorder of PTSD relating to 
active duty service.  In light of the absence of any evidence 
of a current disability, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for PTSD, the Board is unable to grant the 
benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

With respect to the Dingess requirements, in November 2006, 
the veteran was also provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Moreover, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service personnel and VA treatment 
records, and the veteran submitted statements on his behalf.  
Further, he was afforded a VA PTSD examination in September 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for PTSD is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


